DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief or Reply Brief
In view of the pre appeal brief filed on 9/20/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Status of Claims
Applicant's amendment filed on 7/19/2021 has been entered. 
Claims 1-2, 20-22 are currently amended claims. Claims 10-19 are previously cancelled claims. Claims 1-9, 20-30 are pending in the application. 
The objection of claim 1 due to informalities has been withdrawn in light of applicant’s amendment to the claim. 
Response to Arguments
Applicant’s argument, see pages 1-5 of Pre-Brief Conference request filed on 9/20/2021, regarding rejections of claims 1-9, 20-30 under 35 USC 103 have been fully considered and is moot since the argument does not apply to the current office action with newly applied prior arts. 
Applicant is suggested to incorporate innovative features into the independent claims to advance the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 20-21, 23-24, 26-27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarala et al (US20060173968A1, hereinafter, “Vaarala”), in view of Wan et al (US20160255054A1, hereinafter, "Wan").
Regarding claim 1, similarly claim 20, Vaarala teaches: 
A method, an apparatus (Vaarala, discloses method and system enabling secure forwarding of message from a first computer to a second computer in a telecommunication network, see [Abstract]), comprising: 
determining, by a computing device, a protocol identifier of a protocol associated with a header of a packet (Vaarala, in particular teaches secure communication of forwarding message from first computer to second computer through intermediate computer with IPsec protocol. And [0008] Security association (SA) is a key concept in the authentication and the confidentiality mechanisms for IP. And [0010] A security association is uniquely identified by three parameters. The first one, the Security Parameters Index (SPI) (i.e. protocol identifier), is a bit string assigned to this SA. The SPI is carried in AH and ESP headers to enable the receiving system to select the SA under which a received packet will be processed. And [0082] The SPI field of the ESP header added by the IPSec processing are set to the SPI value that the intermediate computer uses for receiving packets from the mobile terminal (i.e. determining). And [0085] Most of the packet is secured using IPSec, and since the intermediate computer … is able to use the outer IP addresses and the incoming SPI value to determine how to modify … the SPI to suite the second computer, which is the next destination);
determining, based on the protocol identifier, a faux protocol identifier (Vaarala, referring to Fig. 3 translation table, and [0085] When the intermediate computer receives the packet sent in step 1 described above, it performs an address and SPI translation… Most of the packet is secured using IPSec, and since the intermediate computer … is able to use the outer IP addresses and the incoming SPI value to determine how to modify the outer address and the SPI to suite the second computer…Examiner notes faux protocol identifier is interpreted as a new or different protocol identifier since claim does not require the faux protocol identifier is uniquely generated with hashing or encryption or like); 
[obfuscating], based on the faux protocol identifier, the protocol identifier (Vaarala, [Abstract] The message is sent from the first computer to the intermediate computer after which the destination address and the unique identity are used to find an address to the second computer. The current destination address is substituted with the found address to the second computer, and the unique identity is substituted with another unique identity. And [0086] The new SPI value, s-SPI-3 (0.times.56785678), is substituted for the SPI value c-SPI-2 (0.times.12341234) (i.e. the incoming SPI value is substituted with the new SPI value)); (See Wan for obfuscating)
		inserting, into the packet, one or more additional headers, wherein each of the one or more additional headers comprises an additional faux protocol identifier (Vaarala, [0007] Two protocols are used to provide security at the IP layer; an authentication protocol designated by the header of the protocol, Authentication Header (AH), and a combined encryption/ authentication protocol designated by the format of the packet for that protocol, Encapsulating Security Payload (ESP) AH and ESP are however similar protocols, both operating by adding a protocol header. And [0082] In said processing, a new IP header is constructed for the packet, with so-called outer IP addresses… In addition to the new IP header, an ESP header is added, when using IPSec ESP mode. The SPI field of the ESP header added by the IPSec processing are set to the SPI value that the intermediate computer uses for receiving packets from the mobile terminal. In general, there may be more than one SPI field in a packet);		
		and providing, to a user device, the packet (Vaarala, [0087] In step 2 of FIG. 2, the translated packet is sent further to the second computer).
While Vaarala teaches replacing SPI value of incoming packet header with a value per translation table, but does not expressly teach obfuscating, however in the same field of endeavor Wan teaches:
		obfuscating, based on the [faux protocol identifier, the protocol identifier] (see Vaarala shown above for limitations bracket) (Wan, discloses packet obfuscation and forwarding, see [Title], [Abstract]. And [0003] the disclosure includes a packet obfuscation method comprising receiving a data packet having a routing header portion and a payload portion, performing a first obfuscation on the routing header portion to generate an obfuscated routing header portion. And [0005] the disclosure … when executed by the processor causes the processor to obfuscate routing information (i.e. protocol identifier in view of SPI of Vaarala) using a packet obfuscation function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wan in the packet forwarding method of Vaarala by using obfuscation function applied to routing information as protocol identifier in the packet header. This would have been obvious because the person having ordinary skill in the art would have been motivated to obfuscating SPI value in IPsec protocol of Vaarala as the packet routing information of Wan to prevent packet from being attacked (Wan, [Abstract]).

Regarding claim 2, Vaarala-Wan combination further teaches: 
The method of claim 1, further comprising: determining, by the user device, based on the one or more additional headers, information associated with the faux protocol identifier; determining, based on the information associated with the faux protocol identifier, the protocol identifier (Vaarala, e.g. Para. [0086] and [0087] suggest reverse of substitution of SPI value to original value according translation table shown in Fig. 3 as example, i.e. from faux protocol identifier to protocol identifier. And in case with AH (authentication header), [0099] In step 2, the intermediate computer performs the address and SPI translations as in the example with ESP described above. The resulting packet is identical to the one used by the first computer for the AH integrity check value calculation, except possibly for fields not covered by AH (such as the Time-To-Live field, the header checksum, etc) (i.e. information). Thus, the AH integrity check value is now correct. Also [0100] In step 3, the second computer performs standard IPSec processing of AH (i.e. determining original SPI value using information such as the header checksum)); and processing at least a portion of the packet (Vaarala, e.g. [0087] and forward the original packet towards (i.e. processing) the destination host, X. And [0100] In step 3, the second computer performs standard IPSec processing of AH. The packet, which now is uncovered from the tunnel is sent to the host X).

Regarding claim 3, Vaarala-Wan combination further teaches: 
		The method of claim 1, wherein the protocol identifier comprises a protocol number that identifies the protocol in a field of the packet (Vaarala, [0010] A security association is uniquely identified by three parameters. The first one, the Security Parameters Index (SPI), is a bit string (i.e. protocol number) assigned to this SA The SPI is carried in AH and ESP headers to enable the receiving system to select the SA under which a received packet will be processed).

Regarding claim 4, Vaarala-Wan combination further teaches: 
The method of claim 3, further comprising generating, based on a shared secret, a plurality of protocol identifiers, wherein the plurality of protocol identifiers comprises the faux protocol identifier (Wan, discloses packet obfuscation and forwarding by obfuscating packer header routing information, see [Abstract]. And [0017] The routing information may comprise destination addresses or may identify flows in the network (i.e. protocol identifier in view of Vaarala’s teaching of SPI as protocol identifier). And [0018] The association between obfuscated headers and destinations is unknown to unauthorized network nodes… and cryptographic instructions for hashing at least a portion of a data packet using one or more keys (i.e. “shared secret”)).

Regarding claim 5, similarly claim 21, Vaarala-Wan combination further teaches: 
The method of claim 3, the apparatus of claim 20,
wherein the obfuscating the protocol identifier comprises replacing, within the packet, the protocol identifier with the faux protocol identifier (Vaarala, [0083] The processing of packets in the intermediate computer is based on a translation table i.e. an IPSec translation table shown in FIG. 3… and [0085] SPI is now changed to 0.times.56785678 in the intermediate computer and the address is changed to the address of the second computer. This is done by means of the IPSec translation table of FIG. 3).

Regarding claim 7, Vaarala-Wan combination further teaches: 
The method of claim 1, wherein the obfuscating the protocol identifier further comprises inserting one or more additional headers in the packet, after, in data order, another header associated with routing the packet within a network (Vaarala, [0015] To achieve this, after the AH or ESP fields are added to the IP packet, the entire packet plus security fields are treated as the payload of a new outer IP packet with a new outer IP header…Because the original packet is encapsulated, the new larger packet may have totally different source and destination addresses, adding to the security. In other words, the first step in protecting the packet using tunnel mode is to add a new IP header to the packet).

		Regarding claim 23, Vaarala teaches: 
		A system comprising: a network device (Vaarala, see Fig. 1 the security gateway (the second computer) configured to: 
determine, a protocol identifier of a protocol associated with a header of a packet (Vaarala, in particular teaches secure communication of forwarding message from first computer to second computer through intermediate computer with IPsec protocol. And [0010] A security association is uniquely identified by three parameters. The first one, the Security Parameters Index (SPI) (i.e. protocol identifier), is a bit string assigned to this SA. The SPI is carried in AH and ESP headers to enable the receiving system to select the SA under which a received packet will be processed. And [0082] The SPI field of the ESP header added by the IPSec processing are set to the SPI value that the intermediate computer uses for receiving packets from the mobile terminal (i.e. determining). And [0085] Most of the packet is secured using IPSec, and since the intermediate computer … is able to use the outer IP addresses and the incoming SPI value to determine how to modify … the SPI to suite the second computer, which is the next destination);
determine, [based on a shared secret], a faux protocol identifier (Vaarala, referring to Fig. 3 translation table, and [0085] When the intermediate computer receives the packet sent in step 1 described above, it performs an address and SPI translation… Most of the packet is secured using IPSec, and since the intermediate computer … is able to use the outer IP addresses and the incoming SPI value to determine how to modify the outer address and the SPI to suite the second computer…Examiner notes faux protocol identifier is interpreted as a new or different protocol identifier since claim does not require the faux protocol identifier is uniquely generated with hashing or encryption or like); (see Wan for shared secret)
		replace, within the packet, the protocol identifier with the faux protocol identifier (Vaarala, [Abstract] The message is sent from the first computer to the intermediate computer after which the destination address and the unique identity are used to find an address to the second computer. The current destination address is substituted with the found address to the second computer, and the unique identity is substituted with another unique identity (i.e. obfuscating). And [0086] The new SPI value, s-SPI-3 (0.times.56785678), is substituted for the SPI value c-SPI-2 (0.times.12341234) (i.e. the incoming SPI value is substituted with the new SPI value));
inserting, into the packet, one or more additional headers, wherein each of the one or more additional headers comprises an additional faux protocol identifier (Vaarala, [0007] Two protocols are used to provide security at the IP layer; an authentication protocol designated by the header of the protocol, Authentication Header (AH), and a combined encryption/ authentication protocol designated by the format of the packet for that protocol, Encapsulating Security Payload (ESP) AH and ESP are however similar protocols, both operating by adding a protocol header. And [0082] In said processing, a new IP header is constructed for the packet, with so-called outer IP addresses… In addition to the new IP header, an ESP header is added, when using IPSec ESP mode. The SPI field of the ESP header added by the IPSec processing are set to the SPI value that the intermediate computer uses for receiving packets from the mobile terminal. In general, there may be more than one SPI field in a packet);
		and send, to a user device, the packet (Vaarala, [0087] In step 2 of FIG. 2, the translated packet is sent further to the second computer);
and the user device configured to: receive the packet (Vaarala, [0087] The second computer processes the packet using standard IPSec algorithms);
determine, based on the one or more additional headers, information associated with the faux protocol identifier; determine, based on the information associated with the faux protocol identifier, the protocol identifier (Vaarala, e.g. [0086]-[0087]. Para. [0086] and [0087] suggest reverse of substitution of SPI value to original value according translation table shown in Fig. 3 as example, i.e. from faux protocol identifier to protocol identifier. And in case with AH (authentication header), and [0099] In step 2, the intermediate computer performs the address and SPI translations as in the example with ESP described above. The resulting packet is identical to the one used by the first computer for the AH integrity check value calculation, except possibly for fields not covered by AH (such as the Time-To-Live field, the header checksum, etc.) (i.e. information). Thus, the AH integrity check value is now correct. Also [0100] In step 3, the second computer performs standard IPSec processing of AH (i.e. determining original SPI value using information such as the header checksum)); 
remove the header from the packet, and process at least a portion of data (Vaarala, [0087] The security gateway (the second computer) can e.g. decipher and/or check the authenticity of the packet, then remove the IPSec tunneling, and forward the original packet towards the destination host, X). 

determine, based on a shared secret, a faux protocol identifier (Wan, discloses packet obfuscation and forwarding by obfuscating packer header routing information, see [Abstract]. And The routing information may comprise destination addresses or may identify flows in the network (i.e. protocol identifier in view of Vaarala’s teaching of SPI as protocol identifier). And [0018] The association between obfuscated headers and destinations is unknown to unauthorized network nodes… and cryptographic instructions for hashing at least a portion of a data packet using one or more keys (i.e. “shared secret”)). Examiner notes Wan’s routing information in view of Vaarala’s SPI is interpreted as faux protocol identifier since obfuscated protocol identifier is faux protocol identifier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wan in the packet forwarding method of Vaarala by using obfuscation function applied to routing information in the packet header with one or more keys as shared secret. This would have been obvious because the person having ordinary skill in the art would have been motivated to obfuscate SPI value in IPsec protocol of Vaarala as the packet routing information of Wan to prevent packet from being attacked (Wan, [Abstract]).

Regarding claim 24, Vaarala-Wan combination further teaches: 
(Vaarala, [0010] A security association is uniquely identified by three parameters. The first one, the Security Parameters Index (SPI), is a bit string (i.e. protocol number) assigned to this SA The SPI is carried in AH and ESP headers to enable the receiving system to select the SA under which a received packet will be processed).

Regarding claim 26, Vaarala-Wan combination further teaches: 
The system of claim 23, wherein the network device is further configured to generate, based on the shared secret, a plurality of protocol identifiers, wherein the plurality of protocol identifiers comprises the faux protocol identifier (Wan, [0017] The routing information may comprise destination addresses or may identify flows in the network (i.e. protocol identifier in view of Vaarala’s teaching of SPI as protocol identifier). And [0018] The association between obfuscated headers and destinations is unknown to unauthorized network nodes… and cryptographic instructions for hashing at least a portion of a data packet using one or more keys (i.e. “shared secret”)).

Regarding claim 27, Vaarala-Wan combination further teaches: 
The system of claim 23, wherein the network device is further configured to insert the one or more additional headers in the packet, after, in data order, another header, wherein the another header is associated with routing the packet within a network (Vaarala, [0015] To achieve this, after the AH or ESP fields are added to the IP packet, the entire packet plus security fields are treated as the payload of a new outer IP packet with a new outer IP header…Because the original packet is encapsulated, the new larger packet may have totally different source and destination addresses, adding to the security. In other words, the first step in protecting the packet using tunnel mode is to add a new IP header to the packet).

Regarding claim 30, Vaarala-Wan combination further teaches: 
The method of claim 1, further comprising determining, for each of the one or more additional headers, based on a hashing function, the additional faux protocol identifier (Wan, [0018] A packet obfuscation function may comprise instructions or algorithms for packet obfuscation and/or instructions or algorithms for packet de-obfuscation, encryption instructions for encrypting and/or decrypting at least a portion of a data packet, and cryptographic instructions for hashing at least a portion of a data packet using one or more keys).

Claim(s) 6, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarala-Wan combination as applied above, in further view of Seshadri (US20180367338A1, hereinafter, “Seshadri”).
Regarding claim 6, Vaarala-Wan combination teaches: 
The method of claim 3,
While the combination of Vaarala-Wan teaches the one or more additional headers but does not expressly teach the following limitations but in the same field of endeavor Seshadri teaches:
, wherein the next header field indicates which protocol to use to process the header (Seshadri, discloses packet processing with tunneling protocols. And [0053] The tunnel index (or pointer) may be maintained in the routing table or with other tunneling data that indicates the particular tunneling protocol to be applied to the packet.  The tunnel configuration may include data that describes the location that the tunnel header is to be inserted into the packet (e.g., L2, L2.5, L3, or L4), …, a pointer to the field identifiers for the tunnel in a stored in a separate memory (or in a different location at the memory), a number of field identifiers, and a next header type). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Seshadri in the packet forwarding method of Vaarala-Wan by inserting tunnel header as tunneling protocols into packet as next header. This would have been obvious because the person having ordinary skill in the art would have been motivated inserting the pointer as tunneling protocol stored in a separate memory for transmitting a modified packet (Seshadri, [Abstract], [0053]).

Regarding claim 22, similarly claim 25, Vaarala-Wan combination teaches: 
The apparatus of claim 20, the system of claim 23,
While the combination of Vaarala-Wan teaches the one or more additional headers but does not expressly teach the following limitations but in the same field of endeavor Seshadri teaches:
(Seshadri, discloses packet processing with tunneling protocols. And [0053] The tunnel index (or pointer) may be maintained in the routing table or with other tunneling data that indicates the particular tunneling protocol to be applied to the packet.  The tunnel configuration may include data that describes the location that the tunnel header is to be inserted into the packet (e.g., L2, L2.5, L3, or L4), …, a pointer to the field identifiers for the tunnel in a stored in a separate memory (or in a different location at the memory), a number of field identifiers, and a next header type). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Seshadri in the packet forwarding method of Vaarala-Wan by inserting tunnel header as tunneling protocols into packet as next header. This would have been obvious because the person having ordinary skill in the art would have been motivated inserting the pointer as tunneling protocol stored in a separate memory for transmitting a modified packet (Seshadri, [Abstract], [0053]).

Claim(s) 8-9, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaarala-Wan combination as applied above, in further view of Groat et al (US20130212249A1, hereinafter, "Groat").
Regarding claim 8, Vaarala-Wan combination teaches: 

While the combination of Vaarala-Wan teaches the one or more additional headers but does not expressly teach the following limitations but in the same field of endeavor Groat teaches:
wherein the one or more additional headers comprise a first additional header and a second additional header, and wherein the first additional header comprises a first faux protocol identifier for the second additional header, and the second additional header comprises a second faux protocol identifier for the header (Groat, referring to Fig. 6, MT6D Ext hdrs, Orig Ext hdrs, i.e. additional headers, where MT6D IP Hdr (first additional header) is obfuscated header of Orig IP header and Orig Ext Hdrs (second additional header) is encrypted header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Groat in the packet forwarding method of Vaarala-Wan by using dynamical address obscuring with packet address computation to protect against network attacks. This would have been obvious because the person having ordinary skill in the art would have been motivated to use encrypted headers as additional faux headers to prevent a third party’s attempt of correlating network traffic (Groat, [Abstract]).

Regarding claim 9, Vaarala-Wan-Groat combination further teaches: 
The method of claim 8, wherein the second additional header comprises a nonce value, and wherein the first faux protocol identifier is based on the nonce value and a shared secret (Groat, [0018] It is also an aspect of the invention to obscure the packet address (i.e. faux protocol identifier in view of Vaarala-Wan) when the nonce changes, using a set of parameters… a secret value (i.e. shared secret) known only to the two communicating hosts; and the value of the changing nonce when the packet is sent.  The secret value can be a symmetric key, and the changing nonce can be derived from a timestamp). 

Regarding claim 28, Vaarala-Wan combination teaches: 
The system of claim 23, 
While the combination of Vaarala-Wan teaches the one or more additional headers but does not expressly teach the following limitations but in the same field of endeavor Groat teaches:
wherein the one or more additional headers comprise a first additional header and a second additional header, and wherein the first additional header comprises a first faux protocol identifier for the second additional header, and the second additional header comprises a second faux protocol identifier for the header (Groat, referring to Fig. 6, MT6D Ext hdrs, Orig Ext hdrs, i.e. additional headers, where MT6D IP Hdr (first additional header) is obfuscated header of Orig IP header and Orig Ext Hdrs (second additional header) is encrypted header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Groat in the packet forwarding method of Vaarala-Wan by using dynamical address obscuring with packet address computation to protect against network attacks. This would have been obvious 

Regarding claim 29, Vaarala-Wan-Groat combination further teaches:  
The system of claim 28, wherein the second additional header comprises a nonce value, and wherein first faux protocol identifier is based on the nonce value and a shared secret (Groat, [0018] It is also an aspect of the invention to obscure the packet address (i.e. faux protocol identifier in view of Vaarala-Wan) when the nonce changes, using a set of parameters… a secret value (i.e. shared secret) known only to the two communicating hosts; and the value of the changing nonce when the packet is sent. The secret value can be a symmetric key, and the changing nonce can be derived from a timestamp). 
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Nikander et al (US20080187137A1). Discloses ensuring privacy of communication between parties by hiding sequence of messages based on agreement on a pseudo random mapping using shared key.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436  
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436